Title: From Thomas Jefferson to John Monroe, 4 December 1801
From: Jefferson, Thomas
To: Monroe, John


          
            Dear Sir
            Washington Dec. 4. 1801.
          
          Your favor of Nov. 26. came to hand the night before last. it would have given me great pleasure to have furnished you the accomodation therein mentioned, but my situation disables me compleatly. the outfit for this office has already cost me 10,000. D. besides that the current expences have [been] to be furnished over & above this. the consequence is that after having laid all my private resources under requisition, I have still great outstanding demands which I shall be long working through by the help of expedients from hand to mouth, very oppressive to my spirits.
          The event of peace is glorious for us. it removes the only rock ahead which had threatened us with danger.  we shall now be at leisure to pursue plans for the amelioration of our affairs, for paying our debts & lightening taxes. we have reason to hope the legislature now convening will, in both it’s branches, be disposed to cooperate with us in these views. Accept my best wishes for your health & happiness & assurances of my respect
          
            Th: Jefferson
          
        